Citation Nr: 0919934	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected left 
knee disability.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected left 
knee disability.  

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee disability.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from January 1970 to 
January 1974.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 RO rating 
decision.  

The Veteran testified before the RO's Hearing Officer in 
September 1996, and in December 1998 before the undersigned 
Veterans Law Judge in Washington, DC.  

The Board remanded the claim to the RO for further 
development in May 1999.  

The Board denied the Veteran's claims in a decision issued in 
September 2005.  The Veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In August 2006, the Court issued an Order granting a Joint 
Motion for Remand by the Parties to vacate the Board's 
decision.  

In April 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for actions 
in compliance with the Court's Order.  

In a May 2008 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board's decision to the 
Court, which in a March 2009 Order, granted the parties' 
Joint Motion, vacating in part the Board's May 2008 decision 
and remanding the issues of service connection for low back 
disability, and right and left hip disorders for compliance 
with the terms of the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

In a March 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the issues of service 
connection for a low back disorder, a right hip disorder, and 
a left hip disorder, each as secondary to service-connected 
left knee disability, should be remanded.  

Here, the parties did not ask that that part of the May 2008 
Board decision, denying an evaluation in excess of 10 percent 
for the Veteran's left knee disability, be disturbed.  

In the Joint Motion, the parties agreed that the Board did 
not comply with the terms of an August 2006 joint motion for 
remand in which the parties to the motion agreed that the 
Board, in a September 2005 decision, failed to assist the 
Veteran in obtaining an unbiased VA examination in connection 
with the Veteran's claims.  

The parties noted that the August 2006 joint motion provided 
that, "if the Board determines that a further examination is 
necessary, then the Board and the RO should request a medical 
opinion from a Board of VA orthopedist, which should not 
include Dr. Ford or the May 2003 VA examiner."  

The parties, however, noted that a November 2007 VA 
examination was conducted by Dr. Ford, and agreed that a 
remand was required for another VA opinion wherein the 
opining examiner is not Dr. Ford.  

Based on the foregoing, and consistent with the Court's March 
2009 Order, the Board finds that this matter must be 
remanded, and that the upon remand, the RO should request 
another VA orthopedic examination in connection with the 
Veteran's claims and that this examination should 
specifically be undertaken by a physician other than Dr. Ford 
or the examiner that conducted the May 2003 VA examination.  
See 38 C.F.R. § 3.159.  

Accordingly, these identified matters are REMANDED to the RO 
for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, which should not 
include Dr. Ford or the May 2003 VA 
examiner, to determine the nature and 
likely etiology of his claimed low back, 
left hip and right knee disorders.  It is 
absolutely essential that this request be 
forwarded to the examiner without any 
documentation suggesting a 
preadjudication by the RO or the AMC.  

The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include x-rays and range of motion 
studies of both the right and left knees, 
the low back, and the left hip, as well 
as a discussion of the presence and 
extent of any painful motion, functional 
loss due to pain, weakened movement, 
excess fatigability, and incoordination.  

The examiner should specifically comment 
as well on the presence and extent of any 
instability of the knees.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer 
opinions as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has 
current low back, left hip or right knee 
disability that was caused or permanently 
worsened as a consequence of the service-
connected left knee disability.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the Veteran must 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




